USCA11 Case: 20-13007    Date Filed: 06/28/2021   Page: 1 of 9



                                                          [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13007
                         Non-Argument Calendar
                       ________________________

               D.C. Docket Nos. 8:19-cv-02353-VMC-AEP,
                      8:11-cr-00307-VMC-AEP-1


YENER VAHIT BELLI,

                                                           Petitioner-Appellant,

                                   versus

UNITED STATES OF AMERICA,

                                                          Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (June 28, 2021)

Before WILLIAM PRYOR, Chief Judge, JILL PRYOR and GRANT, Circuit
Judges.

PER CURIAM:
          USCA11 Case: 20-13007        Date Filed: 06/28/2021     Page: 2 of 9



      Yener Belli, a federal prisoner, appeals the dismissal of his second motion to

vacate. 28 U.S.C. § 2255. The district court dismissed Belli’s motion for failure to

obtain leave to file a second or successive motion. See id. §§ 2244(b)(3)(A),

2255(h). We affirm.

                                 I. BACKGROUND

      In 2012, Belli entered an agreement to plead guilty to using and brandishing

a Tec-9 semiautomatic firearm during and in relation to two armed robberies. 18

U.S.C. § 924(c)(1)(A). Belli initialed the pages of the plea agreement stating that,

if he “cooperate[d] fully with the United States” “subsequent to sentencing, the

government agree[d] to consider whether such cooperation qualifie[d] as

‘substantial assistance’ . . . [that] warrant[ed] the filing of a motion for a reduction

of sentence within one year of the imposition of sentence pursuant to Fed. R. Crim.

P. 35(b).” The plea agreement stated that Belli “understands that the determination

as to whether ‘substantial assistance’ has been provided or what type of motion

related thereto will be filed, if any, rests solely with the United States Attorney for

the Middle District of Florida, and [Belli] agrees that [he] cannot and will not

challenge that determination, whether by appeal, collateral attack, or otherwise.”

And the agreement stated that it “constitutes the entire agreement between the

government and the defendant with respect to the aforementioned guilty plea and




                                            2
          USCA11 Case: 20-13007       Date Filed: 06/28/2021   Page: 3 of 9



no other promises, agreements, or representations exist or have been made to the

defendant or defendant’s attorney with regard to such guilty plea.”

      During the change of plea hearing, Belli entered pleas of guilty to the two

firearm offenses with the “understanding” that he faced “a minimum term of

imprisonment of seven plus 25, or 32 years” and he had “an opportunity to proceed

on a 5K[1.]1 at a later date.” A magistrate judge explained to Belli that “the

government . . . will consider your cooperation, and perhaps it will make a

recommendation of substantial assistance because of your cooperation.” The

magistrate judge also warned Belli that “all the government promises you is it’s

going to consider your cooperation,” it “doesn’t promise you that it will make a

recommendation of substantial assistance,” and Belli needed to “understand that’s

not guaranteed.” Belli acknowledged that he faced a “significant term[] of

incarceration” and that he “underst[ood] whatever sentence [he got], [he’s] going

to have to serve it.” Belli also acknowledged that he read and understood his plea

agreement, discussed its terms with counsel, and that no one “promise[d] [him]

anything other than what is set out in the plea agreement to get [him] to plead” or

“assured him of a particular sentence apart from the fact [he was] looking at certain

mandatory time.” After Belli “admitted committing the robberies and . . . using the

Tec-9 in the commission of them” as described in the factual basis of his plea

agreement, the magistrate judge accepted Belli’s pleas of guilty.


                                          3
          USCA11 Case: 20-13007       Date Filed: 06/28/2021    Page: 4 of 9



      Belli did not object to his presentence investigation report, which

recommended consecutive sentences of seven and 25 years of imprisonment. On

January 11, 2013, the district court sentenced Belli to 32 years of imprisonment.

      In 2016, Belli moved, without success, to vacate his firearm convictions. 28

U.S.C. § 2255. He argued that his predicate offenses of Hobbs Act robbery no

longer qualified as crimes of violence after Johnson v. United States, 576 U.S. 591

(2015), in which the Supreme Court held that the definition of “violent felony” in

the residual clause of the Armed Career Criminal Act was void for vagueness. The

district court denied Belli’s motion as untimely and, in the alternative, as without

merit. Belli appealed, but later he voluntarily dismissed his appeal. Belli v. United

States, No. 16-15173 (11th Cir. Jan. 6, 2017).

      In 2019, Belli filed his second motion to vacate. 28 U.S.C. § 2255. He

argued that his trial counsel induced him to plead guilty with the false promise he

would receive a reduction of his sentence for his substantial assistance. Belli

contended that counsel broke his promise when he died in September 2018 without

obtaining a sentence reduction. Belli submitted affidavits in which he, his mother,

and his brother stated that counsel had assured them in the summer of 2018 that he

was “still working” on the sentence reduction.

      On motion of the government, the district court dismissed Belli’s motion as

an unauthorized second or successive motion. See id. §§ 2244(b)(3)(A), 2255(h).


                                          4
          USCA11 Case: 20-13007         Date Filed: 06/28/2021     Page: 5 of 9



The district court identified “the lack of a timely Rule 35 motion” instead of the

death of Belli’s counsel “as the factual predicate for [the] current Section 2255

motion.” The district court determined that “the facts supporting [Belli’s] claim [of

ineffective assistance] were available when he filed his initial Section 2255

motion” because his plea agreement stated a motion to reduce would be filed

“within one year” of sentencing, see Fed. R. Crim. P. 35(b)(1), and “by January

2014, [he] was on notice” that the motion had not been filed and counsel had

broken his promise. The district court also stated that Belli’s “reliance on [the]

statement [of his attorney to obtain a sentence reduction in 2018] was unreasonable

because such promise would have directly contradicted the rule and the plea

agreement.” “Without authorization from the Eleventh Circuit to consider Belli’s

second or successive Section 2255 motion, [the district court ruled that it] lack[ed]

jurisdiction to consider [Belli’s] motion . . . .” Later, the district court denied

Belli’s motion to reconsider. See Fed. R. Civ. P. 60(b).

                           II. STANDARD OF REVIEW

      We review de novo the dismissal of a motion to vacate for lack of

jurisdiction. Randolph v. United States, 904 F.3d 962, 964 (11th Cir. 2018).

                                  III. DISCUSSION

      A federal prisoner may file only one motion to vacate, set aside, or correct

his conviction unless he obtains leave from this Court to file a “second or


                                            5
          USCA11 Case: 20-13007        Date Filed: 06/28/2021     Page: 6 of 9



successive” motion. 28 U.S.C. §§ 2255(h), 2244(b)(3)(A); Boyd v. United States,

754 F.3d 1298, 1301 (11th Cir. 2014). If the prisoner fails to request leave, the

district court lacks jurisdiction to consider the merits of a second or successive

motion. Armstrong v. United States, 986 F.3d 1345, 1348 (11th Cir. 2021).

      Belli argues that his motion is not “second or successive.” But Belli’s

numerically second motion to vacate is “second or successive” unless it contains

an issue that could not have been raised in his initial motion because it had yet to

“ripen.” See Stewart v. United States, 646 F.3d 856, 863 (11th Cir. 2011). In other

words, Belli’s second motion to vacate is “second or successive” unless he

establishes that “the factual predicate for [his] claim could not have been

discovered previously through the exercise of due diligence.” 28 U.S.C.

§ 2244(b)(2)(B).

      Belli was dilatory. The facts supporting his claim of ineffective assistance of

trial counsel existed before he filed his initial motion to vacate in 2016. Belli’s plea

agreement stated that the government would “consider whether [his] cooperation

qualifie[d] as ‘substantial assistance’ . . . warranting the filing of a motion for a

reduction of sentence within one year of the imposition of [his] sentence” as

provided in Federal Rule of Criminal Procedure 35(b)(1). Belli acknowledged

during his plea colloquy that he had read and understood his plea agreement, and

we presume that those statements are true. See United States v. Medlock, 12 F.3d


                                            6
           USCA11 Case: 20-13007       Date Filed: 06/28/2021     Page: 7 of 9



185, 187 (11th Cir. 1994); see, e.g., Blackledge v. Allison, 431 U.S. 63, 73–74

(1977) (“[T]he representations of the defendant . . . at [a plea] hearing . . .

constitute a formidable barrier in any subsequent collateral proceedings. Solemn

declarations in open court carry a strong presumption of verity.”). So Belli knew

by the terms of his plea agreement that counsel had one year from sentencing on

January 11, 2013, to lobby the government to file a motion to reduce based on

Belli’s substantial assistance. When the one-year deadline expired in January 2014,

Belli knew his counsel had failed to fulfill his promise to obtain a sentence

reduction. So the district court correctly classified Belli’s motion as “second or

successive” because the factual predicate for his claim of ineffective assistance

existed approximately two years before he filed his initial motion to vacate.

      Belli argues that his attorney’s promise was “broader” than the one-year

period specified in the plea agreement and premised on Federal Rule of Criminal

Procedure 35(b)(2). But, in the words of the district court, Belli failed to establish

that the “legal mechanism in Rule 35(b)(2) through which the United States may

file a motion for sentence reduction more than one year after sentencing . . . applies

to him.”

      Belli’s argument is irreconcilable with the plain language of his plea

agreement and the statements he made during his change of plea hearing. The plea

agreement stated that the government would move for a sentence reduction “within


                                            7
          USCA11 Case: 20-13007       Date Filed: 06/28/2021    Page: 8 of 9



one year of the imposition of sentence.” The agreement also stated that it

“constitute[d] the entire agreement between the government and the defendant with

respect to the aforementioned guilty plea and no other promises, agreements, or

representations exist or have been made to the defendant or defendant’s attorney

with regard to such guilty plea.” And Belli acknowledged during his change of

plea hearing that no one “promise[d] [him] anything other than what is set out in

the plea agreement to get [him] to plead” or “assured him of a particular sentence

apart from the fact [he was] looking at certain mandatory time.” By the terms of

the plea agreement, which Belli acknowledged applied to him, he could not obtain

a sentence reduction more than one year after sentencing. Belli’s situation is

distinguishable from that of the state prisoner in Davis v. Butler, 825 F.2d 892, 894

(5th Cir. 1987), who argued that he pleaded guilty based on his trial attorney’s

assurance that he would be pardoned in three years and where neither the plea

agreement nor plea colloquy addressed the issue.

      The district court lacked jurisdiction to consider Belli’s second motion. Belli

failed to obtain leave of this Court to file a second motion to vacate. 28 U.S.C.

§§ 2255(h), 2244(b)(3)(A). Because Belli failed to obtain permission to file his

second motion to vacate, the district court correctly dismissed his filing as an

unauthorized second or successive motion. See Armstrong, 986 F.3d at 1348.




                                          8
   USCA11 Case: 20-13007    Date Filed: 06/28/2021   Page: 9 of 9



                       IV. CONCLUSION

We AFFIRM the dismissal of Belli’s second motion to vacate.




                                9